VAUGHN, Judge.
The evidence of defendant’s guilt was cogent. In fact, the evidence strongly suggests that defendant deliberately violated the ordinance in order to “test” the same. Defendant brings forward one exception to the charge of the court which is overruled. The remainder of defendant’s brief is devoted to argument on the following assignments of error:
“1. The trial judge erred in failing to allow the defendant’s motion to quash the warrant, which motion was based on the unconstitutionality of the ordinance under which the warrant was issued.” and;
“3. The trial judge erred in failing to quash the warrant under which the defendant was charged in that the ordinance by the evidence presented is unconstitutional; is discriminatorily enforced; unconstitutionally vague; and in conflict with existing ordinances adopted by the City of Winston-Salem.”
These assignments of error are overruled. We find no prejudicial error in the trial from which defendant appealed.
No error.
Judges Hedrick and Graham concur.